DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Clayton Zak on 9/6/2022.

The application has been amended as follows: 
Claims 1-8, 10-16, 20 and 21 are allowable. Claims 2, 3, 12 and 13 previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species 1 and 2, as set forth in the Office action mailed on 7/15/20, is hereby withdrawn and claims 2, 3, 12 and 13  hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 2, line 2, “stop member” has been changed to ---said stop member---
Claim 3, line 1, “The retractable assembly” has been changed to ---The retractable---
Claim 7, line 1 “The retractable assembly” has been changed to ---The retractable---
Claim 8, line 1, “The retractable assembly” has been changed to ---The retractable---
Claim 10, line 3, “said sperrad” has been changed to ---said first and second sperrads---
Claim 11, line 1, “The retractable assembly” has been changed to ---The retractable---
Claim 13, line 2, “member” has been changed to ---members---
Claim 14, line 1, “The retractable assembly” has been changed to ---The retractable---
Claim 15, line 1, “The retractable assembly” has been changed to ---The retractable---
Claim 15, line 2, “said frame” has been changed to ---said inner frame---
Claim 16, line 1, “The retractable assembly” has been changed to ---The retractable---
Claim 16, line 2, “said frame” has been changed to ---said inner frame---
Claim 20, line 1, “The retractable assembly” has been changed to ---The retractable---
Claim 21, line 1, “The retractable assembly” has been changed to ---The retractable---
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is the inclusion of a stop member mounted within said housing and comprising a leading portion and a trailing portion extending in an opposite direction from said leading portion; said leading portion and said trailing portion each being defined by a downwardly sloping upper surface, end edges at ends of said upper surfaces, and side walls extending downwardly from opposite side edges of the upper surfaces; said side walls defining a distance therebetween such that said first and second sperrads are positioned beneath the upper surfaces of said leading and trailing portions and between the side walls, said upper-4-17461-00008REIN E795C1 - AMENDMENT E17244771.v1Appl. No. 16/050699Filed: 31 July 2018 Reply to Office action of: March 9, 2022surfaces each defining a central portion and outer portions on opposite sides of said central portion; said central portion being offset radially from said outer portions; 
said retractable defining a substantially circular engagement zone having an inner circumference defined by a circle which is substantially concentric with a center CR of the retractable and concentric with the drum assembly, and wherein the inner circumference of the engagement zone has a radius which extends from the retractable center CR to the end edges of said leading and trailing portions of said stop member when said drum/sperrad assembly and said stop member are in an unlocked position allowing for rotation of the drum/sperrad assembly; whereby, said drum/sperrad assembly and said stop member are pivotal relative to each other and wherein one of said drum/sperrad assembly and said stop member is movable relative to said engagement zone, such that said drum/sperrad assembly and said stop member move between an unlocked position in which a trailing edge of said stop member is outside of a circle defined by a periphery of said sperrad teeth and a locked position in which the trailing edge of said stop member is within said circle defined by said periphery of said sperrad teeth.  The prior art of record fails to teach or suggest the claimed combination of features absent the applicant’s own disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        



/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634